 Case 3:19-cv-00418-REP-RCY Document 6 Filed 09/25/19 Page 1 of 3 PageID# 37


                                                                            P
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
                                                                            r          2 5 2019
                                                                             CUHK,U S. DISTRICT COURT
                                                                                 RICHMOND, VA
UHURU BARAKA ROWE,

       Plaintiff,

V.                                                  Civil Action No. 3:19CV418

GREGORY L. HOLLOWAY, et al.,

       Defendants.


                                 MEMORANDUM ORDER


       Uhuru Bakara Rowe, proceeding pro se, filed this civil action

claiming      that    Defendants      violated      his    First      and     Fourteenth

Amendment rights respecting actions taken in connection with his

essays commenting on           prison   life that he       attempted         to mail     to

persons outside of the institution.             A review of the Court's docket

revealed      that     Rowe,     by     counsel,     is    currently         litigating

substantially similar claims from the same time period against

some of the same defendants.                See Rowe v. Clarke, No. 3:18CV780

(E.D. Va. filed Nov. 8, 2018) (the "2018 Case").^                       By Memorandum

Order entered on August 2, 2019, the Court directed Rowe to show

good cause why "he should be permitted to litigate a second action

pro se while he has a similar action pending.                         Rowe must also




       ' By   Order    (EOF    No.    21)   dated   June       13,   2019,    the    Court
dismissed the 2018 Case with leave to file an amended complaint.
Rowe    filed   a    Second    Amended      Complaint     in    the   2018      Case    and
Defendants have filed a Motion to Dismiss. See Rowe, No. 3:18CV780
(E.D. Va. filed Jan. 11, 2019); ECF Nos. 23, 24.
 Case 3:19-cv-00418-REP-RCY Document 6 Filed 09/25/19 Page 2 of 3 PageID# 38




demonstrate why allowing a second action to proceed simultaneously

furthers the interests of judicial economy and efficiency."                     (ECF

No. 3, at 2.)      In that Memorandum Order, the Court noted that the

pro se action was based on virtually the same facts and allegations

as   those   in   the   2018   Case   and   was   against     some   of the     same

defendants.       The Court also noted that Rowe had an opportunity to

amend his complaint in the 2018 Case to incorporate all claims and

defendants.


      Rowe has filed his response and states as follows:

           1.   The 2018 Case concerns the censorship of two
      of Rowe's political essays titled "Life at Sussex 2 State
      Prison-Revisited"        and    "Sussex     2   State   Prison   is   a
      Potempkin Prison" which he attempted to send to an
      outside   acquaintance   via  JPay   electronic   secure
      messaging on or about June 1, 2018.
           2.   The pro se 2019 Case concerns a position paper
      which Rowe authored and attempted to mail to an outside
      acquaintance via postal mail on or about May 8, 2018.
           3.   The two claims presented in the 2018 Case are
      the violation of Rowe's First Amendment right to free
      speech and his Fourteenth Amendment right to Due Process
      associated with the censorship of his political essays
      listed in paragraph 1.
           A.   The two claims presented in the pro se 2019
      Case are government (i.e. Sussex II State Prison
      officials) retaliation against Rowe associated with his
      exercise of free speech in authoring a position paper
      that was highly critical of prison officials.        The
      retaliatory actions taken against Rowe includes, among
      various other actions outlined in his pro se 2019
      complaint, the censorship of the two essays listed in
      paragraph 1 above.    These retaliatory actions, too,
      violated Rowe's First and Fourteenth Amendment rights.
 Case 3:19-cv-00418-REP-RCY Document 6 Filed 09/25/19 Page 3 of 3 PageID# 39




(Response 2-3, ECF No. 5.)2      if Rowe wishes to proceed with this

separate pro se action, the Court will permit him to do so.             Rowe

will be subject to a $350 filing fee and the              forma pauperis

screening process before the Court will file the action.

     It is so ORDERED.




                                                   /s/
                                  Robert E. Payne
Date: September  ■^t
Richmond, Virginia
                   , 2019         Senior United States District Judge




     2 Although he was not asked to file a response to the Court's
Memorandum Order in this action,      counsel for the 2018 Case
submitted a letter indicating that he "do[es] not believe [the pro
se case] is in any conflict with the case in which [he] is
representing [Rowe] ."  (ECF No. 4, at 1.)
